DOBLER, J.
This is a case in which a member of a foreign corporation complains against certain acts of the corporation amending its by-laws, rules and regulations, the effect of which amendments is alleged to be prejudicial to the interest of the plaintiff and in violaton of the conditions under which he became such a member.
Under the decision of the Court of Appeals in the North State Copper and Gold Mining Co. vs. Yield, 64 Md. 151, this must be considered a controversy relating to the internal affairs of the defendant corporation, over which our Courts will not take jurisdiction. The bill in this case must therefore be and the same is hereby dismissed with costs.